DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after December 9, 2016, is being examined under the first inventor to file provisions of the AIA .
In an Amendment filed on June 10, 2021, claims 1, 12, and 15 were amended.
Claims 1, 3, 5-15, 17, 18, and 20 are currently pending and under examination, of which claims 1 and 15 are independent claims. 

Response to Arguments
The arguments pertaining to the amended features of independent claims 1 and 15 are rendered moot in view of the newly cited reference being presented to demonstrate that the recitations of the present claims are obvious in view of prior art.
With respect to the arguments directed to the amendment made to claim 12, as explained below, such amendment does not appear to be supported by the written description of the Specification.  Therefore, the arguments are not deemed persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  

As described above, the disclosure does not provide adequate support for the amended recitation “...the estimation circuitry is further configured to extract a difference image data indicating only a difference between the first image data and the second image data”, as amended in claim 12. The specification does not demonstrate that applicant has made an invention that achieves the claimed functions because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
Paragraph [0069] of the Specification as published describes “In this embodiment, a difference image data indicating a difference between standard image data and lot image data is extracted, and then the difference image data is subjected to additional compression such as encoding.” In addition, Paragraph [0071] of the Specification as published describes “By extracting this difference image data alone as illustrated in FIG. 7, some resulting parameter data of the lot product (mainly resulting parameter data associated with mechanical properties) can be obtained. The function of the compressor 21 to extract the difference image data is a non-limiting example of the extractor recited in the appended claims.”  In addition, paragraphs [0073], [0083], [0092], and [0093] also describe similar features of the extraction of the difference image data.  However, none of these portions of the Specification provides a written description that would appraise a person of ordinary skill in the relevant art that the embodiments provide a difference image data that indicates “only a difference between the first image data and the second image 
For purposes of examination, the feature will be construed as “...the estimation circuitry is further configured to extract a difference image data indicating a difference between the first image data and the second image data”.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication No. 2016/0091873 A1 to Alstrom (“Alstrom”) in view of US Patent Publication No. 2019/0258982 A1 to Suzuki (“Suzuki”).
Regarding claim 1, Alstrom teaches:
A product quality management system, comprising: Alstrom: Paragraph [0011] and FIG. 1 (“...a control system...”)  Alstrom: Paragraph [0032] (“Among these are often the quality measurements (performance measurements), which are the primary objectives of the optimization.”)
a production facility configured to produce a product having a target resulting parameter; Alstrom: Paragraph [0043] (“Performance measure and goal: The performance goal is the desired performance value of the process.”) Alstrom: Paragraph [0003] (“In a process for [The desired performance value reads on “a target resulting parameter”.]
estimation circuitry configured to estimate an active parameter for controlling the production facility in producing the product under a predetermined passive parameter condition; and Alstrom: Paragraph [0054] (“...the Target tuning module adjusts the Target set points according to changes in non-manipulated variables and differences in measured performance from the performance goal. The target tuning guides the process towards the overall performance goal.”) Alstrom: Paragraph [0060] (“Non-manipulated input variables: E.g. on-line measures of outside air humidity and air temperature going into the spray dryer, on-line measures of vibration signals from the decanter, or the off-line dry matter content of the feed material in either example.”) Alstrom: Paragraph [0158] (“...target tuning stems from variations in non-manipulated input variables. These variables can be monitored and are known to influence the performance goal; however they are impossible to control in most practical applications. This could include such variables as ambient temperature or humidity, or be measures of input concentration of components.”) [The Target tuning module and the target predictor read on “estimation circuitry”. The tuning or adjustment produced based on the measures of the non-manipulated variables reads on “estimate an active parameter”. The tuning or adjusting of the Target set points according to changes in the measured non-manipulated input variables to guide the process reads on “to estimate an active parameter for controlling the production facility in producing the product”.  The measures of the non-manipulated input variables reads on “a predetermined passive parameter condition”.]
control circuitry configured to control the production facility based on the active parameter estimated by the estimation circuitry. Alstrom: Paragraph [0052] (“The Driver Alstrom: Paragraph [0056] (“The Driver selection module performs a selection from the calculated possible driver tunings based on a prioritizing scheme. Driver selection is industrially important, since it enables optimization of the overall process with regards to production capacity, energy efficiency or similar considerations.”) Alstrom: Paragraph [0145] (“For each target it is calculated how each drive should be tuned, if only that drive is used to correct predicted deviations to the target.”) [The combination of the Driver tuning and the Driver selection modules to optimize the overall process based on the adjustment made at the Target tuning module read on “control circuitry”. The tuning and the selection of the drive to optimize overall process based on the adjust reads on “to control the production facility based on the active parameter”.]
wherein the estimation circuitry is further configured to 
obtain passive data as a passive parameter associated with production of a predetermined product, Alstrom: Paragraphs [0054], [0060], and [0158] [As previously described.] and FIG. 1; Alstrom: Paragraph [0197] (“Finally data originating from the surroundings may also appear as input data to the process, e.g. air humidity or air pressure.”) [The at least one of the non-manipulated input variables or the input data reads on “passive data as a passive parameter”.]
obtain resulting data as a resulting parameter of the predetermined product, Alstrom: Paragraph [0022] and FIG. 1 (“Preferably the non-manipulated input variables and performance goal and measures are used for the target tuning.”) [The performance goal and measures of FIG. 1 read on “resulting data as a resulting parameter”.]
obtain active data as an active parameter of the predetermined product, Alstrom: Paragraph [0054] (“In order to achieve the performance goal, the Target tuning module adjusts the Target set points according to changes in non-manipulated variables and differences in measured performance from the performance goal. The target tuning guides the process towards the overall performance goal.”) [The data output from the target tuning module to guide the process towards the performance goal reads on “obtain active data as the active parameter”.]
...
obtain a correlation between the active data and at least one data among the passive data and the resulting data..., and Alstrom: Paragraph [0048] describes a continuous on-line adaptation of the process parameters is performed that are used in the Target predictor module. In the model, the parameters are the response amplitudes and timescale. Alstrom: Paragraph [0052] and FIG. 1 (“The driver tuning module is the controller part that steer the targets towards the desired set points.”) Alstrom: Paragraph [0054], (“...the Target tuning module adjusts the Target set points according to changes in non-manipulated variables and differences in measured performance from the performance goal. The target tuning guides the process towards the overall performance goal.”) Alstrom: Paragraph [0154]-[0155] (“Target Tuning: In order to achieve the overall performance goal of the process, on-line tuning of the control system target is performed.”) Alstrom: Paragraph [0157] and FIG. 1 (“The primary cause for target tuning stems from measurements of the performance... performance measurements are taken periodically, typically laboratory values, and when deviations between the performance measurement and the performance goal are observed, the control system tunes the target set points.”) Alstrom: Paragraph [0158] (“The other source of target tuning stems from variations in non-manipulated input variables. These variables can be monitored and are known to influence the performance goal...”) [At the target tuning module, the tuning that is made based on desired setpoints (“the active data”), the non-manipulated variables (“passive data”), and the performance goal and measure observed (“the resulting data”) reads on “obtain a correlation”.]
estimate the active parameter based on the correlation. Alstrom: Paragraph [0159]-[0171]. (“Implementation of target tuning due to changes in non-manipulated input variables takes the following form: Ttuned(t) = Ttuned (t - 1) +ΣgƬ,vi(Vi(t), Vi(t-1), ... , Vi(t-n))... Implementation of target tuning due to deviations between the performance goal and the performance measure takes the following form: T tuned =T tuned.old +h T,P(Psetpoint ,P(t),P(t−1), . . . , P(t−n)), where Ttuned is the calculated new tuned target setpoint...Psetpoint is the overall system Performance Goal.”) [The active parameter, Ttuned, is based on non-manipulative deviations and the overall system performance goal, which reads on “correlation”.]
Alstrom explains that the target predictor calculates a prediction of needed corrections that is based on or a function of “the current deviation from the target set point, as well as the effect caused by previous changes in drives.” Alstrom does not expressly teach, “...perform machine learning using a plurality of learning data sets of various previously produced products including first data sets corresponding to defective free products defective-free products and second data sets corresponding to defective products, obtain a correlation between the active data and at least one data among the passive data and the resulting data based on the performed machine learning, ... wherein the plurality of learning data sets include the resulting parameter, the active parameter, and the passive parameter, the active parameter and the passive parameter being configured to affect the resulting parameter”. Suzuki is directed to a control device and a machine learning device. Suzuki teaches:
perform machine learning using a plurality of leaning data sets of various previously produced products including first data sets corresponding to defective-free products and second data sets corresponding to defective products, Suzuki: Paragraph [0034] (“...the machine learning device 100 in the last learning period with respect to the feedback for controlling the servo press 2 in the last learning period based on a result of learning by the learning section 110. In the case where such an approach is used, the machine learning device 100 may temporarily store the control command for the servo press 2 in the RAM 103 in each learning period, and the state observation section 106 may acquire the control command for the servo press 2 in the last learning period, which is used as the control command data S1 in the current learning period, from the RAM 103”, which reads on “perform machine learning using a plurality of leaning data sets of various previously produced products”) Suzuki: Paragraph [0032] (“The state observation section 106 observe state variables S representing a current environmental state which include control command data S1 representing the control command for the servo press 2 and control feedback data S2 representing the feedback for controlling the servo press 2...The learning section 110 learns the control command for the servo press 2 in relation to the feedback for controlling the servo press 2 using the state variables S and the determination data D.”) Suzuki: Paragraph [0038] (“The workpiece quality determination data D1 which is used by the determination data acquisition section 108 may be a result of determination based on a criterion appropriately set, such as whether the workpiece is a non-defective product (appropriate) or a defective product with scratches, splits, or the like (inappropriate), or whether a dimension error of the workpiece is not more than a predetermined threshold (appropriate) or more than the threshold (inappropriate).”) [The determination data for the non-defective product reads on “first data sets corresponding to defective-free products” and the determination data for the defective product reads on “second data sets corresponding to defective products”.]
obtain a correlation between the active data and at least one data among the passive data and the resulting data based on the performed machine learning, and... Suzuki: Paragraph [0031] (“What the machine learning device 100 provided in the control device 1 learns corresponds to a model structure representing the correlation of the feedback for controlling the servo press 2 and information on directions of cutting force components of cutting resistance with the control command for the servo press 2.”) Suzuki: Paragraph [0043] (“...the learning section 110 becomes capable of recognizing features implying the correlation between the feedback for controlling the servo press 2 and the control command for the servo press 2. When the learning algorithm is started, the correlation between the feedback for controlling the servo press 2 and the control command for the servo press 2 is substantially unknown. The learning section 110, however, gradually identifies features and interprets the correlation as learning progresses. When the correlation between the feedback for controlling the servo press 2 and the control command for the servo press 2 is interpreted to some reliable level, learning results repeatedly outputted by the learning section 110 become capable of being used to select an action (that is, make a decision) regarding how the control command for the servo press 2 should be decided with respect to the current state (that is, the feedback for controlling the servo press 2).”) Suzuki: Paragraph [0062] (“By repeating this update, the values (function Q) of action values displayed in the action-value table are rewritten so that reasonable actions (in the present invention, actions to adjust a command value for the servo motor 50 without extremely increasing the cycle time regarding the machining of a workpiece) may have larger values. This gradually reveals the correlation between the current environmental state (the feedback for [The correlation between the control command (which reads on “the active data”), the current environmental state (which reads on “the passive data”) and the learning results (which reads on “the resulting data”) performed at the machine learning device reads on “based on the performed machine learning”.]
the plurality of learning data sets include the resulting parameter, the active parameter, and the passive parameter, Suzuki: Paragraph [0038] [As described above.] Suzuki: Paragraph [0047] (“In one modified example of the machine learning device 100 provided in the control device 1, the state observation section 106 may observe, as the state variable S, die state data S3 representing the state of the die in addition to the control command data S1 and the control feedback data S2. Examples of the state of the die include die material, die shape (such as die depth or die maximum curvature), the number of times of die usage, and the like. In the case where the die is made of soft material or where the die is used many times, the die is more likely to be worn or deformed.”) Suzuki: Paragraph [0071] (“In the machine learning device 100 provided in the control device 1, the learning section 110 can use a neural network as a value function in Q-learning to perform multi-layer calculation following the above-described neural network using the state variable S and the action a as the input x, thus outputting the value (result y) of the action in the state. It should be noted that operation modes of the neural network include a learning mode and a value prediction mode. For example, weights w are learned using a learning data set in the learning mode, and the value of an action can be determined using the learned weights w in the value prediction mode.”) [The state of the die reads on “the passive parameter” and the control command data reads on “the active parameter”. The machine learning using the state variable S and the action a as the input x, thus outputting the value (result y) of the action in the state reads on “the plurality of learning data sets include the resulting parameter”.] the active parameter and the passive parameter being configured to affect the resulting parameter. Suzuki: Paragraph [0006](“The machine learning device includes: a state observation section for observing control command data representing the control command for the servo press and control feedback data representing feedback for controlling the servo press as a state variable representing a current environmental state; a determination data acquisition section for acquiring workpiece quality determination data for determining quality of a workpiece machined based on the control command for the servo press as determination data representing a result of determination regarding machining of the workpiece; and a learning section for learning the control command for the servo press in relation to the feedback for controlling the servo press using the state variable and the determination data.”) [The control command and the current environmental state used for determination regarding machining reads on “the active parameter and the passive parameter being configured to affect the resulting parameter”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Alstrom and Suzuki before them, to include in the processes of Alstrom a perform machine learning using a plurality of learning data sets of various previously produced products including first data sets corresponding to defective free products defective-free products and second data sets corresponding to defective products, obtain a correlation between the active data and at least one data among the passive data and the resulting data based on the performed machine learning, where the plurality of learning data sets include the resulting parameter, the active parameter, and the passive Suzuki because the references are in the same field of endeavor as the present claim and are directed to improving product manufacturing.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification such that, as done in Alstrom, because a result of machining may vary depending on workpiece material, Suzuki provides the workpiece shape before machining, and workpiece temperature, observing such state as the state variable S can improve the accuracy of learning by the learning section. Suzuki Paragraph [0048]  The configuration of Suzuki would improve Alstrom by providing an improvement in machining quality without increasing cycle time more than necessary in the machining of a workpiece by a servo press. Suzuki Paragraph [0005]
Regarding dependent claim 6, Alstrom teaches:
The product quality management system according to claim 1, wherein the estimation circuitry is configured to 
estimate an optimal value of the active parameter to optimize an operating condition of the production facility. Alstrom: Paragraph [0054] (“In order to achieve the performance goal, the Target tuning module adjusts the Target set points according to changes in non-manipulated variables and differences in measured performance from the performance goal. The target tuning guides the process towards the overall performance goal.”) [The target tuning that allows the process towards the performance goal reads on “an optimal value of the active parameter”.]
Regarding dependent claim 7, Alstrom teaches:
The product quality management system according to claim 1, wherein the predetermined passive parameter condition includes an environment parameter associated with an environment of the production facility. Alstrom: Paragraph [0060] (“Non-manipulated input variables: E.g. on-line measures of outside air humidity and air temperature going into the spray dryer...”) [The air temperature reads on “an environment parameter”.]
Regarding dependent claim 8, Alstrom teaches:
The product quality management system according to claim 1, wherein the predetermined passive parameter condition includes a facility state parameter associated with a passive state of the production facility. Alstrom: Paragraph [0060] (“Non-manipulated input variables...on-line measures of vibration signals from the decanter...”) [Vibration signals read on “a facility state parameter associated with a passive state”.]
Regarding dependent claim 9, Alstrom teaches:
The product quality management system according to claim 1, wherein the predetermined passive parameter condition includes a material parameter associated with a material supplied to the production facility. Alstrom: Paragraph [0060] (“Non-manipulated input variables...dry matter content of the feed material...”) [The dry matter content of the feed material read on “a material parameter associated with a material”.]
Regarding dependent claim 10, Alstrom teaches:
The product quality management system according to claim 1, wherein the active parameter estimated by the estimation circuitry includes a facility control parameter associated with a controlled variable manipulable at the production facility. Alstrom: Paragraph [0030] and FIG. 1 (“Input (e.g. the velocity of a conveyor screw or the opening of a valve), that may be adjusted (manipulated) and which affects the target values.”) Alstrom: [At least one of the manipulated input variables, including velocity of conveyor screw or the opening of the valve, as shown in FIG. 1 read on “a facility control parameter associated with a controlled variable manipulable at the production facility”.]
Regarding dependent claim 11, Alstrom teaches:
The product quality management system according to claim 1, wherein the target resulting parameter includes a product parameter associated with a state of the product. Alstrom: Paragraph [0197] (“The input data originate partly from the process... or may be measurements of the output from the process, i.e. the product manufactured by the process.”) Alstrom: Paragraph [0001] (“...process control where a product or product components remains under certain process conditions for a relatively long time in order to arrive at a desired end product.”) Alstrom: Paragraph [0061] (“Performance measure and goal: E.g. residual moisture or dry matter content...”) [The output (residual moisture or dry matter content) of the product manufactured from the process or the condition of the end product reads on “a state of the product”.]
Regarding independent claim 15, this claim recites a method that is implementing the functions of the system of independent claim 1.  Therefore, the rejection applied to independent claim 1 above also applies to independent claim 15.
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Claims 3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Alstrom and Suzuki in view of US Patent Publication No. 2019/0156474 A1 to Watanabe (“Watanabe”).
Regarding claim 3, this claim incorporates the rejection to independent claim 1. Alstrom and Suzuki do not expressly teach, “the estimation circuitry is configured to obtain the resulting data in a form of image data”.  However, Watanabe describes a method to determine appearances of products manufactured in a factory by incorporating an appearance inspection device capable of flexibly handling the shape of an inspection object or a new defect mode. Watanabe teaches:
The product quality management system according to claim 1, wherein the estimation circuitry is configured to obtain the resulting data in a form of image data. Watanabe: Paragraph [0048] (“... the learning section 110 can automatically identify features which imply classification as to whether to judge a product as a comparison object as a normal product or a defective product for a difference between an image (the normal product image data S1) of a normal product and an image (the comparison image data S2) of the product as the comparison object... When estimation of classification of a product as a comparison object for the normal product image data S1 and the comparison image data S2 is interpreted to a level which is reliable to some extent, the learning section 110 that repeatedly outputs a learning result can estimate classification of an inspection object with high accuracy for an input image of a normal product and an input image of the inspection object.”) [The learning result as image data reads on “obtain the resulting data in a form of image data”.]
Alstrom, Suzuki, and Watanabe before them, to include in the processes of Alstrom and Suzuki the estimation circuitry to be configured to obtain the resulting data in a form of image data as taught in Watanabe because the references are in the same field of endeavor as the present claim and are directed to improving product manufacturing.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification to enable identification of features of a product so that the product can be judged with respect to a normal product. Watanabe Paragraph [0048] 
Regarding claim 20, this claim incorporates the rejection to claim 3.  Alstrom further teaches:
The product quality management system according to claim 3, wherein the estimation circuitry is further configured to estimate an optimal value of the active parameter to optimize an operating condition of the production facility. Alstrom: Paragraph [0054] (“In order to achieve the performance goal, the Target tuning module adjusts the Target set points according to changes in non-manipulated variables and differences in measured performance from the performance goal. The target tuning guides the process towards the overall performance goal.”) [The target tuning that allows the process towards the performance goal reads on “an optimal value of the active parameter”.]

Claims 12, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Alstrom, Suzuki, and Watanabe in view of US Patent Publication No. 2015/0220809 A1 to Kawabata et al. (“Kawabata”).
Regarding claim 12, this claim incorporates the rejection presented to claim 3.  In addition, Alstrom does not expressly teach “the image data includes a plurality of image data each obtained by picking up an image of an imaging target, the imaging target including at least one of a material and the product, the plurality of image data including first image data and second image data different from the first image data, and the estimation circuitry is further configured to extract only a difference image data indicating a difference between the first image data and the second image data, store the first image data and the difference image data in a storage, and restore the second image data based on the first image data and the difference image data stored in the storage”. However, Watanabe teaches:
The product quality management system according to claim 3, wherein the image data includes a plurality of image data each obtained by picking up an image of an imaging target, Watanabe: Paragraph [0048] [As previously described in claim 3.] [The image of the product to be judged reads on “an image of an imaging target”.]
The motivation to combine Alstrom, Suzuki, and Watanabe as explain in claim 3 is incorporated herein.
Alstrom, Suzuki, and Watanabe do not expressly teach, “the imaging target including at least one of a material and the product, the plurality of image data including first image data and second image data different from the first image data, and the estimation circuitry is further configured to extract a difference image data indicating a difference between the first image data and the second image data, store the first image data and the difference image data in a storage, and restore the second image data based on the first image data and the difference image data stored in the storage”.  However, Kawabata teaches an image inspecting apparatus. Kawabata teaches:
the imaging target including at least one of a material and the product, Kawabata: Paragraph [0140] (“...a plurality of difference images obtained...”) Kawabata: Paragraph [0223] (“The inspection written direction is provided with a layer specifying an inspection area for a product to be inspected or inspection digital data... When the inspection is performed, the selected reference-image and inspection-image (2) are image-matched by means of comparative inspection software, and subsequently, the comparative inspection is performed based on the inspection directive commands for determining inspection accuracy...”) [The image of the product to be inspected reads on “the imaging target”.]
the plurality of image data including first image data and second image data different from the first image data, and Kawabata: Paragraph [0059] (“The difference detecting section 4 compares the image-matched first and second image data at an optional threshold value to detect a difference between the first and second image data.”)
the estimation circuitry is further configured to 
extract a difference image data indicating only a difference between the first image data and the second image data, Kawabata: Paragraph [0059] [The detection of the difference between the first and the second image data reads on “extract a difference image data”.]
store the first image data and the difference image data in a storage, and Kawabata: Paragraph [0069] (“The inspection result images are stored in an HDD 29. In the stored inspection result image, two images formed by image-matching the reference-image and the inspection-image and a difference image formed at each of a plurality of different threshold values are linked to each other as a layered structure of each of two images, and stored as data.”) [One of the two images stored reads on “store the first image data”.]
restore the second image data based on the first image data and the difference image data stored in the storage.  Kawabata: Paragraph [0069] [The second image is restored as one of the two images, based on image matching, with the difference image.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Alstrom, Suzuki, Watanabe, and Kawabata before them, to include that the imaging target including at least one of a material and the product, the plurality of image data including first image data and second image data different from the first image data, and the estimation circuitry is further configured to extract a difference image data indicating only a difference between the first image data and the second image data, store the first image data and the difference image data in a storage, and restore the second image data based on the first image data and the difference image data stored in the storage as taught in Kawabata because the references are in the same field of endeavor as the present claim and are directed to improving product manufacturing.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification such that inspection of a product being produced, it is not necessary to vary the threshold to re-inspect images of the product, making it difficult to obtain a desired detection result in one image inspection. Kawabata Paragraph [0004]  The configuration of Kawabata would enable Alstrom, Suzuki, and Watanabe to construct an image inspecting apparatus safely at a low cost and enable obtaining desired detection results in a single image inspection. Kawabata Paragraph [0005]  
Regarding claim 13, Alstrom and Suzuki do not expressly teach, “the estimation circuitry is configured to obtain the resulting data in a form of image data”.  However, Watanabe teaches:
The product quality management system according to claim 12, wherein the first image data includes image data of the imaging target in a reference state. Watanabe: Paragraph [0008] (“...the appearance inspection device sets the first data set as a reference data set, creates combinations of product images, each including at least one image included in the new data set (a combination of an image included in the reference data set and an image included in the new data set and a combination of two images included in the new data set), and performs additional learning using the created combinations of images on the first trained model..”)
The motivation to combine Alstrom, Suzuki, and Watanabe, which teach the features of the present claim, as submitted in claim 12, is incorporated herein.
Alstrom and Suzuki do not expressly teach, “the first image data includes image data of a previous imaging target supplied or produced immediately before the imaging target of the second image data is supplied or produced”.  However, Watanabe teaches:
The product quality management system according to claim 12, wherein the first image data includes image data of a previous imaging target supplied or produced immediately before the imaging target of the second image data is supplied or produced. Watanabe: Abstract (“An appearance inspection device creates a combination of a first image which is a normal product image and a second image which is a product image as a comparison object, on the basis of a reference data set and a learning data set, and a machine learning device learns classification of a product corresponding to the second image as normal or not normal for the combination. The machine learning device observes the combination of the first image and the second image as a state variable representing a current state of an environment, acquires a label given to the second image as label data, and performs learning by associating the state Watanabe: Paragraph [0060] (“...a step in which the processor 101 learns by associating the normal product image data S1 and the comparison image data S2 with classification of the inspection object using the state variable S and the label data L.”) [The first image of the normal product image compared with a second image reads on “the first image data includes an image data of a previous imaging target ...produced”]
The motivation to combine Alstrom, Suzuki, and Watanabe, which teach the features of the present claim, as submitted in claim 12, is incorporated herein.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Alstrom, Suzuki, and Watanabe in view of US Patent Publication No. 2005/0267607 A1 to Paik (“Paik”).
Regarding claim 17, this claim incorporates the rejection to claim 3.  Alstrom, Suzuki, and Watanabe do not expressly teach that the performance goal is “specified in a form of a target range, the estimation circuitry is further configured to estimate a range of the active parameter keeping the resulting parameter of the predetermined product within the target range”. However, Paik is directed to enabling improved feedback and feedforward control during process control. Paik teaches: 
The product quality management system according to claim 3, wherein when the resulting parameter is specified in a form of a target range, the estimation circuitry is further configured to Paik: Paragraph [0026] and FIG. 1 (“Process control is used in semiconductor manufacturing to maintain one or more characteristics of the product, e.g., a semiconductor wafer, to within acceptable and predictable ranges.”) Paik: Paragraph [0073] (“...the wafers produced...are within the range of specified target thickness.”) [The thickness of the wafers produced reads on “the resulting parameter” and the range of target thickness reads on “a target range”.]
estimate a range of the active parameter keeping the resulting parameter of the predetermined product within the target range. Paik: Paragraph [0027] (“In step 140 it is determined whether the deviation between the predicted and observed behavior exceeds an established threshold (the feedback threshold). If the deviation is within acceptable ranges, no changes are made to the model and the recipe is unchanged (step 150).”) Paik: Paragraph [0028] (“...calculate a first portion of the variance caused by white noise and a second portion of the variance caused by a systematic or controllable error over the plurality of products...”) Paik: Paragraph [0029] (“Some portion of the measurement is actually due to white noise, which represents an uncontrollable error. One example of white noise in a semiconductor manufacturing system is a disturbance in ambient temperature, which is neither measured nor controlled, but which would result in a change in thickness of the product.”) Paik: Paragraph [0054] (“The standard deviation of the observed value (δN) may be expressed as: δN=δx+δw (9) where δx=a value representing the variation that a system can control (i.e., a systemic component) δw=a value representing the random variation that is relatively non-controllable (i.e., the white noise component).”) [The standard deviation considered based on controlled variables and non-controllable variables reads on “the active parameter”. The determination of the range of the deviation reads on “estimate a range of the active parameter” to keep the thickness within an acceptable deviation reads on “keeping the resulting parameter of the predetermined product within the target range”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Alstrom, Suzuki, Watanabe, and Paik before them, to include in the target tuning module of Alstrom estimating a range of the active parameter keeping the resulting parameter of the predetermined product within the target range as taught in Paik because the references are in the same field of endeavor as the present claim and are directed to improving process control for a product.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification such that higher quality, increased throughput, lower cost of operation, and shorter ramp-up time are obtained in manufacturing, such as a wafer. It is suitable for use in process control systems concerned with, for example, wafer-to-wafer thickness control, uniformity control, and other processing devices. Paik Paragraph [0079]   

Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Alstrom and Suzuki in view of Paik.
Regarding claim 5, this claim incorporates the rejection to independent claim 1.  Alstrom and Suzuki do not expressly teach that the performance goal is “specified in a form of a target range, the estimation circuitry is further configured to estimate a range of the active parameter keeping the resulting parameter of the predetermined product within the target range”. However, Paik is directed to enabling improved feedback and feedforward control during process control. Paik teaches: 
The product quality management system according to claim 1, wherein when the resulting parameter is specified in a form of a target range, the estimation circuitry is further configured to Paik: Paragraph [0026] and FIG. 1 (“Process control is used in semiconductor manufacturing to maintain one or more characteristics of the product, e.g., a semiconductor wafer, to within acceptable and predictable ranges.”) Paik: Paragraph [0073] [The thickness of the wafers produced reads on “the resulting parameter” and the range of target thickness reads on “a target range”.]
estimate a range of the active parameter keeping the resulting parameter of the predetermined product within the target range. Paik: Paragraph [0027] (“In step 140 it is determined whether the deviation between the predicted and observed behavior exceeds an established threshold (the feedback threshold). If the deviation is within acceptable ranges, no changes are made to the model and the recipe is unchanged (step 150).”) Paik: Paragraph [0028] (“...calculate a first portion of the variance caused by white noise and a second portion of the variance caused by a systematic or controllable error over the plurality of products...”) Paik: Paragraph [0029] (“Some portion of the measurement is actually due to white noise, which represents an uncontrollable error. One example of white noise in a semiconductor manufacturing system is a disturbance in ambient temperature, which is neither measured nor controlled, but which would result in a change in thickness of the product.”) Paik: Paragraph [0054] (“The standard deviation of the observed value (δN) may be expressed as: δN=δx+δw (9) where δx=a value representing the variation that a system can control (i.e., a systemic component) δw=a value representing the random variation that is relatively non-controllable (i.e., the white noise component).”) [The standard deviation considered based on controlled variables and non-controllable variables reads on “the active parameter”. The determination of the range of the deviation reads on “estimate a range of the active parameter” to keep the thickness within an acceptable deviation reads on “keeping the resulting parameter of the predetermined product within the target range”.]
Alstrom, Suzuki, and Paik before them, to include in the target tuning module of Alstrom estimating a range of the active parameter keeping the resulting parameter of the predetermined product within the target range as taught in Paik because the references are in the same field of endeavor as the present claim and are directed to improving process control for a product.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification such that higher quality, increased throughput, lower cost of operation, and shorter ramp-up time are obtained in manufacturing, such as a wafer. It is suitable for use in process control systems concerned with, for example, wafer-to-wafer thickness control, uniformity control, and other processing devices. Paik Paragraph [0079]  
Regarding claim 18, this claim incorporates the rejection to independent claim 15.  Alstrom and Suzuki do not expressly teach that the performance goal is “specified in a form of a target range, the estimating estimates a range of the active parameter keeping the resulting parameter of the predetermined product within the target range”. However, Paik is directed to enabling improved feedback and feedforward control during process control. Paik teaches: 
The method according to claim 15, wherein when the resulting parameter is specified in a form of a target range, Paik: Paragraph [0026] and FIG. 1 (“Process control is used in semiconductor manufacturing to maintain one or more characteristics of the product, e.g., a semiconductor wafer, to within acceptable and predictable ranges.”) Paik: Paragraph [0073] (“...the wafers produced...are within the range of specified target thickness.”) [The thickness of the wafers produced reads on “the resulting parameter” and the range of target thickness reads on “a target range”.] the estimating estimates a range of the active parameter keeping the resulting parameter of the predetermined product within the target range. Paik: Paragraph [0027] (“In step 140 it is determined whether the deviation between the predicted and observed behavior exceeds an established threshold (the feedback threshold). If the deviation is within acceptable ranges, no changes are made to the model and the recipe is unchanged (step 150).”) Paik: Paragraph [0028] (“...calculate a first portion of the variance caused by white noise and a second portion of the variance caused by a systematic or controllable error over the plurality of products...”) Paik: Paragraph [0029] (“Some portion of the measurement is actually due to white noise, which represents an uncontrollable error. One example of white noise in a semiconductor manufacturing system is a disturbance in ambient temperature, which is neither measured nor controlled, but which would result in a change in thickness of the product.”) Paik: Paragraph [0054] (“The standard deviation of the observed value (δN) may be expressed as: δN=δx+δw (9) where δx=a value representing the variation that a system can control (i.e., a systemic component) δw=a value representing the random variation that is relatively non-controllable (i.e., the white noise component).”) [The standard deviation considered based on controlled variables and non-controllable variables reads on “the active parameter”. The determination of the range of the deviation reads on “the estimating estimates a range of the active parameter” to keep the thickness within an acceptable deviation reads on “keeping the resulting parameter of the predetermined product within the target range”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Alstrom, Suzuki, and Paik before them, to include in the target tuning module of Alstrom estimating a range of the active parameter keeping the resulting parameter of the predetermined product within the target range Paik because the references are in the same field of endeavor as the present claim and are directed to improving process control for a product.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification such that higher quality, increased throughput, lower cost of operation, and shorter ramp-up time are obtained in manufacturing, such as a wafer. It is suitable for use in process control systems concerned with, for example, wafer-to-wafer thickness control, uniformity control, and other processing devices. Paik Paragraph [0079]  
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Publication No. 2019/0041808 A1 to Hada et al. is directed to a controller predicting a workpiece processing result by a processing machine includes a machine learning device learning a relationship between a change in state quantity indicating a processing state and a processing result.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMC/Patent Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117